10.9 Registration Rights Agreement

REGISTRATION RIGHTS AGREEMENT

        This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
December 31, 2002 (the “Effective Date”), by and between Entrust Financial
Services, Inc., a Colorado corporation (the “Company”), and BBSB, LLC, a
Colorado limited liability company (the “Investor”). The Company and the
Investor are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

        The Parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms have the
indicated meanings:

        1.1 “Common Stock” means the Company’s Common Stock, $0.001 par value
per share.

        1.2 “Demand Registration” has the meaning set forth in Section 2.1
hereof.

        1.3 “Holder(s)” means the holder(s) of Registrable Securities.

        1.4 “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act of 1933, as amended, or successor statute
(the “Securities Act”), and the declaration or ordering of effectiveness of such
registration statement or document.

        1.5 “Registrable Securities” means (i) any shares of Common Stock of the
Company that the Holder has acquired pursuant to the Limited Personal Guaranty
and Pledge Agreement between the Company and David Hite (collectively, the “Loan
Documents”), including by exercise of the warrants or options pledged under the
Loan Documents, (ii) any shares of Common Stock issuable to the Holder upon
conversion of the $2,000,000 Convertible Promissory Note dated December 30, 2002
from the Company in favor of the Investor, and (iii) any Common Stock issued or
issuable with respect to the Common Stock referred to in clauses (i) and (ii) by
way of a dividend, split, or in connection with a combination of securities,
recapitalization, merger, consolidation or other reorganization; provided
however, that with respect to any Registrable Securities, such securities shall
cease to be Registrable Securities when (x) a registration statement registering
such securities under the Securities Act has been declared effective and such
securities have been sold or otherwise transferred by the holder thereof
pursuant to such effective registration statement, (y) such securities are sold
in compliance with paragraph (d) of Rule 145 or (z) such securities are sold to
the public in accordance with Rule 144. For purposes of this Agreement, a person
shall be deemed to be a Holder of Registrable Securities whenever such person
has the right to acquire such Registrable Securities (upon conversion or
exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected.




--------------------------------------------------------------------------------

2. Registration Rights.

        2.1 Demand Registrations. At any time following the date on which the
Investor takes possession of any Registrable Securities pursuant to the Loan
Documents, one or more Holders may request registration under the Securities Act
of such Registrable Securities on Form S-1 or any similar long-form registration
(“Long-Form Registrations”) or on Form S-3 or any similar short-form
registration, if available (“Short-Form Registrations”). Within ten days after
receipt of any such request, the Company will give written notice of such
requested registration to all other Holders, if any, and will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 20 days after the receipt
of the Company’s notice. Only two registrations may be demanded pursuant to this
section (each, a “Demand Registration”), and only one of which may be a
Long-Form Registration. A registration shall not be treated as a Demand
Registration unless the holders of Registrable Securities are able to include,
in accordance with the following provisions, at least 75% of the Registrable
Securities requested to be included in such registration and until (i) the
applicable registration statement under the Securities Act (the “Registration
Statement”) has been filed with the Securities and Exchange Commission (the
“SEC”) with respect to such Demand Registration and been declared effective and
(ii) such Registration Statement shall have been maintained continuously
effective for a period of at least 120 days or such shorter period when all
Registrable Securities included therein have been sold thereunder in accordance
with the manner of distribution set forth in such registration statement. The
Company may postpone for up to six months the filing or the effectiveness (which
may include the withdrawal of an effective registration statement) of a
Registration Statement pursuant to this Section 2.1 if the Company’s board of
directors reasonably determines in its good faith judgment that, because of the
existence of any proposal or plan by the Company or any of its subsidiaries to
engage in any acquisition or financing activity (other than in the ordinary
course of business) or the unavailability for reasons beyond the Company’s
control of any required financial statements, or any other event or condition of
similar significance to the Company, it would be materially disadvantageous to
the Company for such a Registration Statement to be maintained effective, or to
be filed and become effective. The Company may include in a Demand Registration
any securities that are not Registrable Securities. If the holders of a majority
of the Registrable Securities sought to be registered in a Demand Registration
request that such Demand Registration be an underwritten offering, then the
Company shall use its best efforts to acquire a nationally recognized
underwriter or underwriters to manage and administer such offering, such
underwriter or underwriters, as the case may be, to be subject to the reasonable
approval of holders of a majority of the Registrable Securities. If a Demand
Registration is an underwritten offering and the managing underwriter determines
and advises in writing that the inclusion of all the Registrable Securities and
other securities proposed to be included in the underwritten public offering
would interfere with the successful marketing of such Registrable Securities,
then the number of such Registrable Securities that the managing underwriter
believes in good faith may be sold in such underwritten public offering shall be
allocated for inclusion in the Registration Statement in the following order of
priority: (x) Registrable Securities being offered by the Holders, on a pro rata
basis, based upon the number of Registrable Securities sought to be registered
by each such Holder; and (y) other securities sought to be included in the
Demand Registration.



2


--------------------------------------------------------------------------------

2.2 Piggyback Registration.

                  (a)   General. In the event that the Company proposes to
register any of its securities under the Securities Act, whether on its own
behalf or at the request of any Holder of such securities entitled to so
request, on any form (other than Form S-4 or Form S-8) that would legally permit
the inclusion of Registrable Securities, the Company shall give the Holders
written notice thereof as soon as practicable but in no event less than 30 days
prior to the filing of such registration, and shall provide the Holders an
opportunity to include in such registration all Registrable Securities requested
by the Holders in writing to be included therein, subject to the limitations set
forth in this Section 2.2. If a Holder chooses to include in any such
registration statement all or any part of the Registrable Securities it holds,
such Holder shall, within ten days after the above-described notice from the
Company so notify the Company in writing. Such notice shall state the intended
method of disposition of the Registrable Securities by such Holder. If a Holder
decides not to include all of its Registrable Securities in any registration
statement thereafter filed by the Company, such Holder shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein.

                  (b)   Underwriting. If the registration statement under which
the Company gives notice under this Section 2.2 is for an underwritten offering,
the Company shall so advise the Holders of Registrable Securities. In such
event, the right of any such Holder to be included in a registration pursuant to
this Section 2.2 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Notwithstanding any other
provision of this Agreement, the Company and its underwriters reserve the right
to reduce the number of shares that may be included in the underwriting based
upon a good faith determination that marketing factors require a limitation of
the number of shares to be underwritten. Upon such a determination, the Company
shall so advise all Holders of Registrable Securities that would otherwise be
registered and underwritten pursuant to this Agreement and the Company shall
allocated the number of shares of Registrable Securities requested to be
included in the registration in the following order of priority: (i) Registrable
Securities being offered by the Holders, on a pro rata basis, based upon the
number of Registrable Securities sought to be registered by each such Holder;
and (ii) other securities sought to be included in the Demand Registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least ten business days prior to the effective date of
the registration statement.

        2.3 Costs of Registration. The Company shall bear the costs of each
registration in which any Holder participates pursuant to Sections 2.1 and 2.2,
but excluding any underwriting discounts or commissions on the sale of
Registrable Securities.



3


--------------------------------------------------------------------------------

        2.4 Transferability of Registration Rights. The rights to cause the
Company to register Registrable Securities pursuant to this Section 2 may be
transferred by a Holder to a transferee that holds Registrable Securities;
provided however, that such transferee shall agree to be subject to all
restrictions set forth in this Agreement.

        2.5 Reports under Securities Exchange Act of 1934. With a view to making
available to the Holders the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit the Holders to sell securities of the Company to the public pursuant to a
registration on Form S-3 or without registration, the Company agrees to:

                  (a)   make and keep public information available, as those
terms are understood and defined in SEC Rule 144, at all times after the
effective date of the first registration statement filed by the Company for the
offering of its securities to the general public so long as the Company remains
subject to the periodic reporting requirements under Sections 13 or 15(d) of the
Exchange Act;

                  (b)   file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act; and

                  (c)   furnish to any Holder, so long as accurate and so long
as the Investor owns any Registrable Securities, forthwith upon request (i) a
written statement by the Company that it has complied with the reporting
requirements of SEC Rule 144, the Securities Act and the Exchange Act, or that
it qualifies as a registrant whose securities may be resold pursuant to Form S-3
(or any successor form that provides for short-form registration) (at any time
after it so qualifies), and such other information as may be reasonably
requested in availing the Investor of any rule or regulation of the SEC that
permits the selling of any such securities without registration or pursuant to
such form.

3. Obligations of the Company.

        In connection with the registration of the Registrable Securities, the
Company shall have the following obligations:

        3.1 The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with the Registration Statement
as may be necessary to keep the Registration Statement effective at all times
required for such Registration Statement under this Agreement, and, during such
period, comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities of the Company covered by the
Registration Statement until the termination of said period.

        3.2 The Company shall furnish to each Holder whose Registrable
Securities are included in the Registration Statement and its legal counsel, if
any (i) promptly after the same is prepared and publicly distributed, filed with
the SEC, or received by the Company, one copy of the Registration Statement and
any amendment thereto, each preliminary prospectus and prospectus and each
amendment or supplement thereto, and, in the case of a Registration Statement
referred to in Section 2.1 or 2.2, each letter written by or on behalf of the
Company to the SEC or the staff of the SEC, and each item of correspondence from
the SEC or the staff of the SEC, in each case relating to such Registration
Statement (other than any portion, if any, thereof which contains information
for which the Company has sought confidential treatment), and (ii) such number
of copies of a prospectus, including a preliminary prospectus, and all
amendments and supplements thereto and such other documents as such Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities covered by the Registration Statement that are owned (or to be owned)
by such Holder. All correspondence to or from the SEC or its staff shall,
subject to applicable law and legal process, be kept confidential by the
Holders.



4


--------------------------------------------------------------------------------

        3.3 The Company shall use reasonable efforts to (a) register and qualify
the Registrable Securities covered by the Registration Statement under
securities laws of such jurisdictions in the United States as each Holder who
holds (or has the right to hold) Registrable Securities being offered reasonably
requests, (b) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (c) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (d) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (i) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3.4, (ii) subject itself to general taxation in any such jurisdiction,
(iii) file a general consent to service of process in any such jurisdiction,
(iv) provide any undertakings that cause the Company material expense or burden,
or (v) make any change in its charter or by-laws, which in each case the board
of directors of the Company determines to be contrary to the best interests of
the Company and its stockholders.

        3.4 In the event of any underwritten public offering, the Company shall
enter into and perform its obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, with the underwriters of such offering.

        3.5 As soon as practicable after becoming aware of such event, the
Company shall notify each Holder of the happening of any event, of which the
Company has knowledge, as a result of which the prospectus included in the
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and use its best
efforts as soon as practicable to prepare a supplement or amendment to (and, in
the event of an amendment, obtain the effectiveness thereof) the Registration
Statement to correct such untrue statement or omission, and deliver such number
of copies of such supplement or amendment to each Holder as such Holder may
reasonably request.

        3.6 The Company shall use its best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement
and, if such an order is issued, to obtain the withdrawal of such order at the
earliest practicable time and to notify each Holder who holds Registrable
Securities being sold (and, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.



5


--------------------------------------------------------------------------------

        3.7 The Company shall permit a single firm of counsel designated by the
Holders to review the Registration Statement and all amendments and supplements
thereto a reasonable period of time prior to their filing with the SEC.

        3.8 The Company shall make generally available to its security holders
as soon as practical an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a 12 month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date (as defined in said Rule 158) of the Registration
Statement.

        3.9 In the event Registrable Securities are being sold through
underwriters, the Company shall use its best efforts to furnish, on the date
that such Registrable Securities are sold, (a) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (b) a letter
dated as of such date, from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering addressed
to the underwriters.

        3.10 In the event Registrable Securities are being sold through
underwriters, the Company shall make available for inspection by (a) any
underwriter participating in any disposition pursuant to the Registration
Statement, and (b) one firm of attorneys retained by all such underwriters
(collectively, the “Inspectors”) all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably requested by any of the foregoing and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request.

        3.11 The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless (a) disclosure of
such information is necessary to comply with federal or state securities laws,
(b) the disclosure of such information is necessary to avoid or correct a
material misstatement or omission in any Registration Statement, (c) the release
of such information is ordered pursuant to a subpoena or other order from a
court or governmental body of competent jurisdiction or is otherwise required by
applicable law or legal process, (d) such information has been made generally
available to the public other than by disclosure in violation of this or any
other agreement (to the knowledge of the Company), or (e) such Holder consents
to the form and content of any such disclosure. The Company agrees that it
shall, upon learning that disclosure of such information concerning a Holder is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to such Holder prior to making such
disclosure, and allow the Holder, at its expense, to undertake appropriate
action to prevent disclosure of, or to obtain a protective order for, such
information.

        3.12 The Company shall cooperate with the Holders who hold Registrable
Securities being offered and the managing underwriter or underwriters, if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any restrictive legends) representing Registrable Securities to be offered
pursuant to the Registration Statement and enable such certificates to be in
such denominations or amounts, as the case may be, as the managing underwriter
or underwriters, if any, or the Holders may reasonably request and registered in
such names as the managing underwriter or underwriters, if any, or the Holders
may request.



6


--------------------------------------------------------------------------------

        3.13 At the request of any Holder, the Company shall promptly prepare
and file with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and the prospectus used in connection
with the Registration Statement as may be necessary in order to change the
description of the plan of distribution set forth in such Registration
Statement.

        3.14 The Company shall comply with all applicable laws related to the
applicable Registration Statement and offering and sale of securities and all
applicable rules and regulations of governmental authorities in connection
therewith (including, without limitation, the Securities Act and the Exchange
Act, and the rules and regulations promulgated by the SEC).

        3.15 The Company shall take all such other actions as any Holder or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities.

4. Obligations of the Holders.

        In connection with the registration of the Registrable Securities, a
Holder shall have the following obligations:

        4.1 Such Holder shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least 10 business days prior to the first anticipated
filing date of the Registration Statement, the Company shall notify each Holder
of the information the Company requires from each such Holder.

        4.2 Each Holder, by such Holder’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statements hereunder, unless such Holder has notified the Company in writing of
such Holder’s election to exclude all of such Holder’s Registrable Securities
from the applicable Registration Statement.

        4.3 Each Holder whose Registrable Securities are included in a
Registration Statement understands that the Securities Act may require delivery
of a prospectus relating thereto in connection with any sale thereof pursuant to
such Registration Statement, and each such Holder shall comply with the
applicable prospectus delivery requirements of the Securities Act in connection
with any such sale.



7


--------------------------------------------------------------------------------

        4.4 Each Holder agrees to notify the Company promptly, but in any event
within five business days after the date on which all Registrable Securities
covered by a Registration Statement that are owned by such Holder have been sold
by such Holder, if such date is prior to the expiration of the Registration
Period, so that the Company may comply with its obligation to terminate such
Registration Statement in accordance with Item 512(a)(3) of Regulation S-K.

        4.5 Each Holder agrees that, upon receipt of written notice from the
Company of the happening of any event of the kind described in Section 3.5, such
Holder will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3.5 and, if so directed by the Company, such
Holder shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in such
Holder’s possession (other than a limited number of permanent file copies), of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

        4.6 No Holder may participate in any underwritten distribution pursuant
to a Registration Statement under Sections 2.1 or 2.2 unless such Holder (a)
agrees to sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements in usual and customary form entered into by the
Company, (b) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, and (c) agrees to pay its pro
rata share of all underwriting discounts and commissions and any expenses in
excess of those payable by the Company pursuant to Section 2.3.

5. Indemnification.

        In the event any Registrable Securities are included in a Registration
Statement under this Agreement:

        5.1 The Company agrees to indemnify, to the fullest extent permitted by
law, each holder of Registrable Securities, its officers, directors, employees,
trustees, beneficiaries, partners, attorneys and agents and each Person who
controls (within the meaning of the Securities Act) such holder or such an other
indemnified Person against all losses, claims, damages, liabilities and expenses
caused by any untrue or alleged untrue statement of material fact contained in
any registration statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or a fact necessary to make the
statements therein not misleading, except insofar as the same are caused by and
contained in any information furnished in writing to the Company by such holder
expressly for use therein. In connection with an underwritten offering and
without limiting any of the Company’s other obligations under this Agreement,
the Company shall indemnify such underwriters, their officers, directors,
employees and agents and each Person who controls (within the meaning of the
Securities Act) such underwriters or such other indemnified Person to the same
extent as provided above with respect to the indemnification of the holders of
Registrable Securities. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6.1, as it
pertains to any preliminary or final prospectus, shall not inure to the benefit
of any indemnified Person if the untrue statement or omission of material fact
contained in the preliminary or final prospectus was corrected on a timely basis
in the prospectus, as then amended or supplemented, if such corrected prospectus
was timely made available by the Company pursuant to Section 3.3 hereof, and the
indemnified Person was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to a violation and such indemnified
Person, notwithstanding such advice, used such incorrect prospectus.



8


--------------------------------------------------------------------------------

        5.2 In connection with any Registration Statement in which a Holder is
participating, each such Holder will furnish to the Company in writing
information regarding such Holder’s ownership of Registrable Securities and its
intended method of distribution thereof and, to the extent permitted by law,
shall indemnify the Company, its directors, officers, employees and agents and
each Person who controls (within the meaning of the Securities Act) the Company
or such other indemnified Person against any losses, claims, damages,
liabilities and expenses (including with respect to any claim for
indemnification hereunder asserted by any other indemnified Person) resulting
from any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
caused by and contained in such information so furnished in writing by such
Holder; provided that the obligation to indemnify will be several, not joint and
several, among Holders and the liability of each such Holder will be in
proportion to and limited to the net amount received by such Holder from the
sale of Registrable Securities pursuant to such registration statement.

        5.3 Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which its
seeks indemnification; provided, however, the failure to give such notice shall
not release the indemnifying party from its obligation under this Section 5,
except to the extent that the indemnifying party has been materially prejudiced
by such failure to provide such notice.

        5.4 In any case in which any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
party, in which event the indemnified party shall be reimbursed by the
indemnifying party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying party shall not be liable for any
settlement of an action or claim effected without its consent. The indemnifying
party shall lose its right to defend, contest, litigate and settle a matter if
it shall fail to diligently contest such matter (except to the extent settled in
accordance with the next following sentence). No matter shall be settled by an
indemnifying party without the consent of the indemnified party (which consent
shall not be unreasonably withheld).



9


--------------------------------------------------------------------------------

        5.5 The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified Person and will survive the transfer of the Registrable
Securities.

6. Miscellaneous.

        6.1 Enforceability/Severability. If any provision of this Agreement is
held to be invalid, illegal or unenforceable in any respect under any applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

        6.2 Remedies. The Parties shall be entitled to enforce their rights
under this Agreement specifically or to recover damages by reason of any breach
of any provision of this Agreement and to exercise all other rights existing in
their favor. The Parties agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that the
Company or the Holder may in its sole discretion apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting a bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.

        6.3 Entire Agreement; Successors and Assigns. Except as otherwise
expressly set forth herein, this document embodies the complete agreement and
understanding among the Parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the Parties, written or oral, which may have related to the subject
matter hereof in any way. Subject to the exceptions specifically set forth in
this Agreement, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective executors, administrators, heirs,
successors and assigns of the Parties.

        6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without giving effect to
conflicts of laws principles.

        6.5 Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, and all of which taken together constitute one
and the same instrument.

        6.6 Headings. The section headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.



10


--------------------------------------------------------------------------------

        6.7 Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:

If to the Investor:

     BBSB, LLC
     5600 S. Quebec Way, Suite 200B
     Greenwood Village, CO 80111
     Facsimile: (303) 771-3723
     Attn: Geoff Babbitt

     with a copy to:

     Brownstein Hyatt & Farber, P.C.
     410 Seventeenth Street, 22nd Floor
     Denver, CO 80202
     Facsimile: (303) 223-1111
     Attn: Jeffrey M. Knestch


If to the Company:

     Entrust Financial Services, Inc.
     6795 E. Tennessee Avenue, Fifth Floor
     Denver, CO 80224
     Attn: Scott J. Sax
     Facsimile: (303) 320-4303

     with a copy to:

     David Wagner & Associates, P.C.
     8400 East Prentice Avenue, Penthouse Suite
     Englewood, CO 8022
     Attn: David Wagner
     Facsimile: (303) 771-4562


Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).



11


--------------------------------------------------------------------------------

        6.8 Amendment and Waiver. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be effective
against the Company or any the Investor unless such amendment or waiver is
approved in writing by the Company and Holders of a majority of the Registrable
Securities. The failure of any party to enforce any provision of this Agreement
shall not be construed as a waiver of such provision and shall not affect the
right of such party thereafter to enforce each provision of this Agreement in
accordance with its terms.

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.

COMPANY:

ENTRUST FINANCIAL SERVICES, INC.



By:  /s/ Scott J. Sax                     
         Scott J. Sax
         President

BY EXECUTING THIS AGREEMENT, THE INVESTOR ACKNOWLEDGES FOR ITSELF AND ITS
ASSIGNS, THAT, DESPITE ENTERING INTO THIS AGREEMENT, THE COMPANY MAKES NO
REPRESENTATION, GUARANTY OR WARRANTY WHATOSOEVER OF ITS ABILITY TO SUCCESSFULLY
EFFECT WITH THE APPLICABLE REGULATORY AUTHORITIES A REGISTRATION OF THE
SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT.

INVESTOR:

BBSB, LLC



By:  /s/ Steve Shraiberg                     
         Steve Shraiberg
         Manager



12


--------------------------------------------------------------------------------